El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En un pleito seguido en la Corte de Distrito de San Juan, Sección Segunda, por Pedro G-andía contra Arturo Trías y Johann D. Stubbe sobre liquidación de la sociedad de Gan-día & Stubbe, y destitución del liquidador Arturo Trías,- y daños y perjuicios, el demandante embargó como de la pro-piedad del demandado cierta cantidad de tabaco en el mu-nicipio de Cidra, del Distrito Judicial de Guayama.
La fianza, un modelo impreso con ciertas líneas en blanco, suscrita y jurada por el demandante y dos fiadores, es de $14,000, en la que se hace constar que cada uno de los fiadores es dueño de bienes raíces de su exclusiva propiedad, por la cantidad de más de veinte mil dólares, libres de toda carga, excluyéndose los bienes que están exentos de ejecución, y que son “contribuyentes por concepto de bienes raíces por más de la suma de_”
- El mandamiento se dirigió al márshal de la corte de dis-trito que lo expidió, el cual fué endosado por éste al márshal de la Corte de Distrito de Guayama y diligenciado y devuelto por este último.
Como cosa de tres meses después de trabado el embargo, los demandados presentaron una fianza y solicitaron, me-*40diante moción al efecto, el levantamiento del embargo tra-bado sobre los bienes secuestrados.
Pocos días después el demandante pidió que se trajesen a San Juan y se vendiesen 500 quintales del tabaco en cues-tión, sirviéndole copia de esa moción al abogado de los de-mandados.
El demandante pidió también que se señalara día para la vista y discusión de esa moción.
Luego después, los demandados pidieron se celebrase la vista de su moción sobre levantamiento de embargo y pidie-ron que se pospusiera toda consideración de la moción del demandante.
Luego el demandante notifica a los demandados que la corte había fijado determinado día y ñora para discutir, en primer término, la moción de la demandada para que se alce el embargo, y en' segundo lugar, la moción del demandante para que se vendiese una parte de la propiedad embargada.
Los demandados desisten entonces de su moción para le-vantar el embargo, y retiran la fianza previamente ofrecida por ellos.
Parece que al discutirse la moción del demandante para que se trajese y vendiese el tabaco los demandados se opu-sieron a la misma oralmente, sosteniendo, primero, que no babía habido embargo alguno, y segundo, que el embargo era nulo por falta de autoridad del marshal de la Corte de Dis-trito de Gruayama para trabar el embargo; y que a reque-rimiento de la corte se sometieron alegatos sobre los dos puntos siguientes: primero, sobre si, dado el estado de los procedimientos, la cuestión de la nulidad del embargo tra-bado podía o no levantarse y resolverse, y segundo, sobre si necesariamente tenía o no que venderse el tabaco en pú-blica subasta.
Los argumentos expuestos por los demandados en su ale-gato ante la corte inferior consistieron, en síntesis, en que el tabaco embargado era una plantación de tabaco y que como *41tal formaba parte de la finca; que no se babía cumplido con los requisitos legales de un embarg’o sobre bienes raíces; que no se babía retenido en posesión la cosa embargada, o que la posesión así adquirida, de haberse adquirido, se babía per-dido y abandonado el embargo; también, que el embargo ba-bía sido trabado sin autoridad por el mársbal de la Corte de Distrito de Gfuayama.
Antes de que la corte pudiese resolver estas cuestiones los demandados pidieron permiso para retirar la moción sobre nulidad del embargo, para volver a presentar la moción original sobre sustitución de fianza, y al propio tiempo volvieron a someter una fianza para el levantamiento de la propiedad embargada.
La corte declaró con lugar esta moción sobre levantamiento de embargo, con la condición de que se presentase una fianza buena y suficiente, indicando el juez sentenciador bailarse dis-puesto a señalar día para oir a las partes con respecto a la suficiencia de los propuestos fiadores, impugnada por el demandante.
La corte, en el curso de una decisión subsiguiente sobre este punto, manifestó que a los demandados se les concedieron los plazos y prórrogas que solicitaron y que se juzgó necesa-rios por la corte, para buscar abonados fiadores, y que de los tres que finalmente fueron sometidos, uno de los propuestos fiadores tenía bienes bastantes a cubrir el importe de la fianza, siendo suficiente en cnanto a los otros dos por el montante de la obligación mancomunada y solidaria que asumieron; pero que uno de los dos últimamente mencionados, según lo demostró el demandante, éstaba muy cargado por otras oblb gaciones de semejante naturaleza en adición a ciertas hipo-tecas, y en su consecuencia dispuso que se librase la corres-pondiente orden al mársbal de la Corte de Distrito de Gua-yama para que los bienes embargados fuesen trasladados de Guayama a San Juan, a fin de ser vendidos en pública su-basta por el mársbal de la Corte de Distrito de San Juan.
Los demandados presentaron entonces una moción para *42que se reconsiderase la orden últimamente mencionada y se dejase sin efecto porque infringe las secciones 10 y 14 de la ley para asegurar la efectividad de las sentencias, apro-bada en marzo 1 de 1902, y también porque el caso babía sido señalado para juicio sobre sus méritos, juicio que habría de celebrarse dentro de los veinte días siguientes y la venta en pública subasta del tabaco en cuestión, y especialmente su traslado de Guayama a San Juan,, les acarrearía pérdidas de consideración a los demandados, lo que se justificaba con los affidavits que se acompañaron con esa moción.
La corte desestimó la moción últimamente mencionada y modificó su orden anterior disponiendo la venta de 780 quin-tales de tabaco en vez de los 500 quintales antes mencionados.
La petición interesando la expedición del auto de certio-rari librado en este caso alega la orden poi\ la que se decide la suficiencia de los fiadores ofrecidos por los demandados y dispone la venta de los bienes antes mencionados, la mo-ción para la reconsideración de la misma, la orden declarán-dola sin lugar, y pide la revocación de estas dos órdenes por-que en la fianza no se cumple con lo que se exige por la sección 6 de la ley citada para asegurar la efectividad de sen-tencias; porque el mandamiento de embargo fue dirigido al márshal de la Corte de Distrito de San Juan, Sección Se-gunda, y endosado por éste al márshal de la Corte de Distrito de Guayama; porque la corte de distrito al resolver la moción de los peticionarios para que se les permitiera sustituir los bienes embargados por una fianza personal no se circunscribió a resolver esa moción, sino que ordenó la venta de los bienes embargados sin notificación a los peticionarios de semejantes propósitos y sin darles oportunidad de oponerse a la misma, todo ello contrario a la sección 14 de la antes mencionada ley para asegurar la efectividad de sentencias, que exige que todas las pretensiones que se dedujeren por cualquiera de las partes en el curso de los procedimientos se sustanciarán, dándose traslado a la parte contraria, con citación para una comparecencia ante la corte, y dándole a cada una de las partes *43una oportunidad para presentar su prueba; porque en la dili-gencia del marshal de la Corte de Distrito de Guayama no se describe ni la finca donde se trabó el embargo ni los bienes embargados con suficiente certeza para identificarlos para el caso de ejecución; y porque no se nombró depositario alguno que se hiciera cargo de los bienes embargados, ni se practicó inscripción alguna en el registro de la propiedad, ni se ex-presa el modo en qne fue trabado el embargo, ni se tomaron medidas algunas con el fin de que la posesión de los bienes embargados permaneciese y estuviese en poder del funcio-nario que practicó el embargo.
La sección 6 de la ley para asegurar la efectividad de sen-tencias, dice así:
“Sólo podrán ser fiadores personales las personas qne pagaren al Tesorero de Puerto Rico, a título de dueños, una contribución sobre la propiedad representativa de un capital cuyo valor sea el doble de la fianza exigida por el tribunal para decretar el aseguramiento.”
La ley es perfectamente clara y, ordinariamente, cualquier desviación sustancial de la misma produce resultados fatales. De haberse sostenido con insistencia la objeción basada en la sección arriba mencionada ante la corte de distrito, el de-mandante habría tenido muy poca razón para qne jar se, si su falta de no cumplir con lo prescrito por la ley, hubiera dado por resultado la disolución del embargo. Al propio tiempo, es muy poco probable que bienes raíces en poder de sólo dos personas y valorados en $40,000 hayan siquiera es capado de pagar contribuciones o hayan sido tasados por una suma menor a las tres cuartas partes de su verdadero valor. Aun cuando dadas las circunstancias de este caso nosotros difícilmente nos inclinaríamos a favorecer ésta o cualquier otra presunción en favor del demandante, si no hubiesen los propios demandados retirado su objeción en la corte inferior, sin embargo no estamos dispuestos a sostener, por razón de esa renuncia, que 'la justificación de la suficiencia de los fia-dores ahora impugnada no logró mostrar los requisitos esta-*44tutorios de tal modo que le diesen derecho a los peticionarios en este caso a obtener un remedio dentro del recurso de certiorari.
El haberse dirigido el mandamiento de embargo al márshal de la Corte de Distrito de San Juan, y practicado el embargo por el márshal de la Corte de Distrito de Guayama por el mero endoso del funcionario a quien fue dirigido, constituye por lo menos, por no decir algo más, una grande irregula-ridad, y lo que se ha dicho con referencia a la defectuosa justificación de la suficiencia de los fiadores que suscribieron la fianza para el embargo es a fortiori de aplicación a esta faz del caso. Por lo presente bastará decir que, dentro del recurso de certiorari, no escudriñaremos cuestiones expresa-mente consentidas por los peticionarios en la corte inferior, con el propósito de hacer sutiles distinciones entre cuestiones de procedimientos susceptibles de ser así renunciadas y de-fectos jurisdiccionales que no pueden ser subsanados por con-sentimiento.
“La regla aplicable a los procedimientos de apelación en general, de que las objeciones no levantadas en la corte inferior de nada apro-vechan en la corte de apelación, rige en el procedimiento de revisión por •certiorari• y las cuestiones no levantadas en la corte inferior o supuestas resoluciones erróneas a que no se opuso objeción alguna, no pueden presentarse ante, ni ser consideradas por la corte de re-visión.” 11 C. J. 193, sec. 343.
El único punto adicional levantado en el alegato presen-tado por los peticionarios ante esta corte es la falta de haber dejado de seguir el procedimiento prescrito en la sección 14 de la ley para asegurar la efectividad de sentencias. Esta sección exige que se dé aviso por medio de una citación a la parte contraria de todas las pretensiones deducidas en el curso de los procedimientos, con la oportunidad de ser oída y de-mostrar lo que fuere procedente para oponerse a la medida propuesta. Es verdad, como se ha dicho antes, que los demandados fueron una vez notificados del señalamiento de la moción para trasladar el tabaco a San Juan como una *45cuestión, que habría de resolverse, si acaso, después de re-suelta la moción del demandado sobre nulidad del embargo. Pero la moción últimamente mencionada fue retirada, se ofre-ció en su lugar una fianza, el embargo fué condicionalmente disuelto y la moción del demandante jamás volvió a señalarse para discusión ni a someterse en debida forma. Los deman-dados no tenían conocimiento ni motivo razonable para su-poner que, en el caso de que la corte dejara de aprobar la fianza ofrecida, se dictaría una orden en el curso de la misma resolución disponiendo el traslado del tabaco del distrito de Gruayama y venta del mismo en San Juan. Los affidavits que se acompañaron con la moción de reconsideración de esta orden, de ser ciertos, demuestran prima facie que la reso-lución adoptada causaría pérdidas de consideración e incon-venientes a los demandados en el caso de que se dictase sen-tencia en su favor en el juicio que estaba a punto de cele-brarse; y, además, que no babía necesidad de tanta premura para evitar el deterioro de los bienes embargados.
Dadas las circunstancias de este caso, no podemos decir que no fueron perjudicados los demandados, ni que recibieron el aviso, ni que tuvieron la oportunidad -de ser oídos, a que tenían derecho.
La orden disponiendo el traslado de los bienes embarga-dos de Guayama a San Juan y la venta de los mismos en San Juan, y la orden negándose a reconsiderar esa resolución, deben ser revocadas.

Anuladas las órdenes de 1o. y 19 de julio, 1918, impugnadas.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Aldrey.